STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 11, 12, several of the features of these claims were known in the art as evidenced by Du et al (U.S. PG Pub. No. 2018/0137414), which discloses dividing, by the processor, a convolution task into at least one convolution subtask at ¶¶ [0037]-[0039](e.g., “the virtual 6×6 large convolution operation region can be divided into multiple small convolution operation regions”); see, also, ¶¶ [0045]-[0046], [0054]. The Du reference discloses determining a parallel computing unit (i.e., “convolution unit”) corresponding to each convolution subtask (“small convolution operation regions”) at ¶ [0039](“the small convolution operation regions F1˜F4 utilize the corresponding number of convolution units for performing the parallel convolution operations to generate the partial results, respectively.”) See, also, ¶¶ [0057], [0067]-[0068] and FIG. 6. The Du reference does not mention batch normalization and non-linear computation operations in the convolution task. The Du reference discloses performing a pooling operation in the convolution task on an execution result at ¶¶ [0061]-[0063], [0068] and FIG. 5. However, the Du reference does not disclose dividing a convolution task into corresponding pooling subtasks or that the pooling subtask is configured for performing a pooling operation in the convolution task on an execution result of the corresponding convolution subtask. Moreover, the Du reference discloses merging the execution results of the respective convolution subtasks before pooling at ¶ [0054] and thus does not disclose pooling subtasks received from the pooling computation unit to obtain an execution result of the convolution task. 
Karnath et al (U.S. Patent No. 10,902,293) discloses dividing, by the processor, a convolution task into at least one convolution subtask, wherein the convolution subtask is configured for performing convolution, batch normalization (“batch normalization”), and non-linear computation operations (“Relu unit”) in the convolution task on to-be-processed data of the convolution subtask at 7:43-56. But, Karnath does not disclose disclose dividing a convolution task into corresponding pooling subtasks or that the pooling subtask is configured for performing a pooling operation in the convolution task on an execution result of the corresponding convolution subtask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668